MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                            FILED
regarded as precedent or cited before any                                 Apr 22 2020, 10:15 am

court except for the purpose of establishing                                     CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANTS                                   ATTORNEYS FOR APPELLEE
Nancy A. McCaslin                                         Curtis T. Hill, Jr.
McCaslin & McCaslin                                       Attorney General of Indiana
Elkhart, Indiana
                                                          David E. Corey
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

In Re the Termination of the                              April 22, 2020
Parent-Child Relationship of                              Court of Appeals Case No.
N.C., M.C., E.V., & S.V. (Minor                           19A-JT-2257
Children):                                                Appeal from the Elkhart Circuit
A.V. (Mother of N.C., M.C.,                               Court
E.V., and S.V.),                                          The Honorable Michael A.
                                                          Christofeno, Judge
and                                                       The Honorable Deborah A.
J.V. (Father of E.V. and S.V.),                           Domine, Magistrate

Appellants-Respondents,                                   Trial Court Cause Nos.
                                                          20C01-1905-JT-54
        v.                                                20C01-1905-JT-55
                                                          20C01-1905-JT-56
                                                          20C01-1905-JT-57
Indiana Department of
Child Services,
Appellee-Petitioner


Court of Appeals of Indiana | Memorandum Decision 19A-JT-2257 | April 22, 2020                     Page 1 of 13
      Baker, Judge.


[1]   A.V. (Mother) and J.V. (Father) appeal the trial court’s order terminating their

      parent-child relationships with their children. The parents argue that there is

      insufficient evidence supporting the termination order. Finding the evidence

      sufficient, we affirm.


                                                      Facts
[2]   Mother’s four children at issue in this appeal are N.C. (born in July 2011), M.C.

      (born in August 2013), E.V. (born in September 2015), and S.V. (born in April

      2017). Father’s two children are E.V. and S.V.1 In 2015, the two older children

      were found to be children in need of services (CHINS) based on poor home

      conditions. That CHINS case was closed with the children left in the home.


[3]   In March 2017, the Department of Child Services (DCS) received a report

      alleging that the family’s home had unsanitary conditions, the children in the

      home were dirty and smelled of urine, N.C. had a surgical incision that was

      infected and oozing pus, and the parents locked one-year-old E.V. in her room

      at night. On March 21, 2017, DCS filed a petition alleging that N.C., M.C.,

      and E.V. were CHINS; at that time, the children remained in their parents’ care

      and custody. On April 27, 2017, the trial court found the three children to be




      1
       N.C.’s father is deceased and M.C.’s father did not appeal the termination order. Mother and Father have
      another child, who was born in November 2018 and who is also removed from their care, but that child is not
      part of the termination proceedings at issue herein.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2257 | April 22, 2020                 Page 2 of 13
      CHINS based on the parents’ admission regarding the poor condition of the

      home. At the May 18, 2017, dispositional hearing, the trial court ordered the

      parents to, among other things, complete parenting and mental health

      assessments, participate in homemaker/homebuilder services, participate in

      family/couple’s therapy, and comply with any recommendations stemming

      from those services.


[4]   S.V. was born in April 2017. On July 13, 2017, DCS filed a petition alleging

      that S.V. was a CHINS, and the trial court later found S.V. to be a CHINS after

      Mother admitted that the family home remained dirty, the older children were

      CHINS, and she needed help to keep the house clean. The dispositional order

      in S.V.’s case required the parents’ continued participation in the existing

      services.


[5]   When DCS filed the CHINS petition related to S.V. in July 2017, it removed all

      four children from the home because the parents were unable to provide the

      children with a safe place to live even with services in place. Since that time,

      E.V. and S.V. have remained in foster care.


[6]   On January 11, 2018, M.C. and N.C. were returned to the parents’ care and

      custody, but were removed again in August 2018 because of the parents’

      continued inability to keep them safe and maintain a safe and appropriate

      home. Specifically, although the parents had intensive homebuilder services in

      place, four-year-old M.C. got out of the home by himself in the middle of the

      night and was found and returned by police on three different occasions.


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2257 | April 22, 2020   Page 3 of 13
      Additionally, Mother admitted that she could not handle the children and the

      parents had failed to follow through with agreed-upon safety plans. Since

      August 2018, M.C. and N.C. have remained in foster care.


[7]   The parents each completed two psychoparenting evaluations with Dr. Allen

      Wax. The first took place in August 2017 and the second took place in April

      2019; the second assessment occurred so that Dr. Wax could evaluate whether

      the parents had made any progress after receiving services for nearly two years.

      In the second evaluation, Dr. Wax concluded that he would not recommend

      reunification at that time. Specifically, he made the following observations and

      conclusions:


          • Parents are able to “follow black and white instructions when rules are
            set out in a concrete fashion, ‘but when raising children, no one can
            anticipate every situation, and when faced with a new situation, the
            [parents] have a tendency to make the wrong decision.’” Appealed
            Order p. 14 (quoting Dr. Wax’s report).
          • Father blamed the children for the dirty home conditions resulting in
            their removal.
          • The main obstacle faced by the parents “is that parents deny that there is
            a problem with their parenting, they minimize the problems preventing
            reunification, and blame everyone else for the conditions that lead [sic] to
            removal.” Id. at 27.
          • Dr. Wax concluded that “‘things are probably as good as they are going
            to get.’” Id. at 30 (quoting Dr. Wax’s report).

      Dr. Wax noted that the parents have a low level of cognitive functioning, but

      cautioned that their cognitive abilities are “by no means a concrete indication to

      being able to parent. In and of itself, it doesn’t preclude effective parenting.”

      Tr. Vol. III p. 41.
      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2257 | April 22, 2020   Page 4 of 13
[8]   Over the course of the CHINS case, the parents participated in many services,

      but were unable to maintain any significant, sustained progress. They

      participated in weekly parenting education for eighteen months, but their home

      was always very cluttered and, at times, did not have heat or hot water. They

      participated in home-based case management but made “very minimal”

      progress in addressing the conditions of their home. Id. at 69. They would

      clean the home when the case manager was there to help, but when she

      returned a week later, any progress had been undone. Father believed that it

      was Mother’s responsibility to clean and offered minimal help. The home-

      based case manager also worked on parenting skills with Mother (Father did

      not participate), but Mother required “a lot of coaching” during visits to

      implement what she had been taught. Id. at 73. The home-based case manager

      testified that the parents were unwilling to accept responsibility for the situation

      leading to DCS’s involvement with the family.


[9]   The parents also participated with individual therapy in their home for eighteen

      months. The therapist testified that despite her help, parents were unable to

      handle the children or maintain a clean home. They also failed to follow

      through on safety plans that were put in place to (1) protect M.C. from N.C.,

      who was older and physically abused M.C.; and (2) keep four-year-old M.C.,

      who repeatedly left home in the middle of the night, inside the home. One of

      the reasons the therapist stopped working with the parents was that they were in

      a constant state of crisis with their housing and basic needs, but therapy would

      not be effective until they were able to admit some fault and find a willingness


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2257 | April 22, 2020   Page 5 of 13
       to change their lives and their actions. The therapist was willing to work with

       the parents again if they were able to “maintain stability and accept

       responsibility for their involvement” with DCS, but they never achieved those

       goals. Id. at 55.


[10]   Over the course of the CHINS case, the parents lived in five different homes.

       They continued to struggle financially and failed to follow through with

       budgeting. They consistently struggled to maintain the cleanliness of their

       homes even though they had charts instructing them on how to clean; for

       example, the homes often had clutter, trash on the floor, partially eaten food,

       flies, stacks of dishes, and dirty clothes. At times, the homes had dog accidents,

       mouse droppings, and broken glass laying around. The parents usually tried to

       clean before court hearings or child and family team meetings, but in between

       such events the home remained in unsanitary condition.


[11]   E.V. and S.V. have remained in the same preadoptive foster home since July

       2017. M.C. is in a separate preadoptive foster home. N.C. is also in a foster

       home; before he was placed there, he was in residential care for several weeks

       because he had been acting out aggressively in his previous foster home. N.C.,

       M.C., and E.V. all have significant speech issues. M.C. has been diagnosed

       with attention deficit hyperactivity disorder (ADHD) and adjustment disorder.

       N.C. has been diagnosed with ADHD, post-traumatic stress disorder, and an

       unspecified conduct disorder. With therapy, M.C. has improved

       dramatically—he no longer hoards food, he has gained weight, maintains

       appropriate hygiene, and no longer tries to leave home by himself.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2257 | April 22, 2020   Page 6 of 13
[12]   On May 16, 2019, DCS filed petitions to terminate the parent-child

       relationships between the parents and children. A factfinding hearing occurred

       on August 30, 2019. At the hearing, the DCS Family Case Manager (FCM)

       and the children’s court appointed special advocate (CASA) each testified that

       in their opinion, termination was in the children’s best interests. The FCM

       called the case a “rollercoaster,” tr. vol. III p. 142, and noted that the parents

       were unable to handle the children, struggled with their roles as parents, and

       were not in a position to be able to meet the needs of any of the children, but

       especially the mental health needs of M.C. and N.C. The CASA testified that

       despite all the services offered, the parents had not been able to achieve

       sustained, significant progress. She explained that “[i]t’s more than a messy

       house, it’s something that is engrained in their lifestyle that it’s—it’s more—just

       that they—they do not know what basic needs are. They do not know what

       hygiene is, they do not know what education is, um, how to advance their

       children in their lives.” Id. at 164. On September 5, 2019, the trial court issued

       an order terminating the relationships between the parents and the children.

       The parents now appeal.


                                     Discussion and Decision
[13]   The parents argue that there is insufficient evidence supporting the trial court’s

       conclusions that (1) there is a reasonable probability that the conditions

       resulting in the children’s removal will not be remedied; and (2) termination is

       in the children’s best interests.



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2257 | April 22, 2020   Page 7 of 13
                                       I. Standard of Review
[14]   Our standard of review with respect to termination of parental rights

       proceedings is well established. In considering whether termination was

       appropriate, we neither reweigh the evidence nor assess witness credibility.

       K.T.K. v. Ind. Dep’t of Child Servs., 989 N.E.2d 1225, 1229 (Ind. 2013). We will

       consider only the evidence and reasonable inferences that may be drawn

       therefrom in support of the judgment, giving due regard to the trial court’s

       opportunity to judge witness credibility firsthand. Id. Where, as here, the trial

       court entered findings of fact and conclusions of law, we will not set aside the

       findings or judgment unless clearly erroneous. Id. In making that

       determination, we must consider whether the evidence clearly and convincingly

       supports the findings, and whether the findings clearly and convincingly

       support the judgment. Id. at 1229-30. It is “sufficient to show by clear and

       convincing evidence that the child’s emotional and physical development are

       threatened by the respondent parent’s custody.” Bester v. Lake Cty. Office of

       Family & Children, 839 N.E.2d 143, 148 (Ind. 2005) (internal quotations

       omitted).


[15]   Indiana Code section 31-35-2-4(b)(2) requires that a petition to terminate

       parental rights for a CHINS must make the following allegations:


               (A)      that one (1) of the following is true:


                        (i)      The child has been removed from the parent for at
                                 least six (6) months under a dispositional decree.


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2257 | April 22, 2020   Page 8 of 13
                 (ii)     A court has entered a finding under IC 31-34-21-5.6
                          that reasonable efforts for family preservation or
                          reunification are not required, including a
                          description of the court’s finding, the date of the
                          finding, and the manner in which the finding was
                          made.


                 (iii)    The child has been removed from the parent and
                          has been under the supervision of a local office or
                          probation department for at least fifteen (15) months
                          of the most recent twenty-two (22) months,
                          beginning with the date the child is removed from
                          the home as a result of the child being alleged to be
                          a child in need of services or a delinquent child;


        (B)      that one (1) of the following is true:


                 (i)      There is a reasonable probability that the conditions
                          that resulted in the child’s removal or the reasons
                          for placement outside the home of the parents will
                          not be remedied.


                 (ii)     There is a reasonable probability that the
                          continuation of the parent-child relationship poses a
                          threat to the well-being of the child.


                 (iii)    The child has, on two (2) separate occasions, been
                          adjudicated a child in need of services;


        (C)      that termination is in the best interests of the child; and


        (D)      that there is a satisfactory plan for the care and treatment
                 of the child.


Court of Appeals of Indiana | Memorandum Decision 19A-JT-2257 | April 22, 2020   Page 9 of 13
       DCS must prove the alleged circumstances by clear and convincing evidence.

       K.T.K., 989 N.E.2d at 1230.


               II. Remedy of Conditions Resulting in Removal
[16]   First, the parents argue that the trial court erred by concluding that there is a

       reasonable probability that the reasons resulting in the children’s original and

       continued removal will not be remedied.


[17]   All four children were originally removed from the parents’ care and custody in

       July 2017 because even with intensive in-home services, the parents were

       unable to provide the children with a safe place to live. E.V. and S.V. have

       never returned to their parents’ care. N.C. and M.C. did return home for eight

       months in 2018, but they were again removed for the same reasons that resulted

       in the initial removal and because four-year-old M.C. repeatedly left the home

       at night and had to be returned by police.


[18]   Over the course of the CHINS case, the parents received intensive home-based

       services for nearly two years.2 They largely participated with those services.

       But despite all the effort made by service providers, the parents failed to achieve

       any significant, sustained progress on any of their issues. At the time of the

       termination factfinding hearing, they still struggled to maintain a clean, sanitary




       2
         In addition to their lack of sustained improvement in this case, we also note that the family received services
       in the past when the older two children were found to be CHINS. That CHINS case was based on essentially
       the same issues that resulted in the instant CHINS case.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2257 | April 22, 2020                     Page 10 of 13
       home for sustained periods of time. They showed no real improvement in their

       ability to parent all four children, especially the two older children with

       significant emotional needs. And a recurring theme from DCS, the CASA, and

       the service providers was the parents’ refusal to accept any responsibility for

       their situation. They continued to shift blame to others—including the

       children—rather than accept their own role in their circumstances, and they

       minimized the significance of their issues. Their continued refusal to accept

       responsibility will always hinder their ability to make genuine progress.


[19]   Dr. Wax, who evaluated the parents at the outset of services and then nearly

       two years later, found that they had made little to no progress during that time.

       At the time of the second evaluation, he did not recommend reunification

       between the parents and children despite all the services they had received.3


[20]   The parents argue that they had shown some small improvements in the weeks

       leading up to the factfinding hearing.4 But as noted above, throughout the case,

       they were able to show limited progress for periods of time, but the situation




       3
         The parents point out that DCS did not provide them with a service recommended by Dr. Wax.
       Specifically, he suggested a need for a “super mentor,” who would have provided even more intensive in-
       home services for the family. Appealed Order p. 32. The FCM testified, however, that such a service does
       not exist. Id. Furthermore, DCS is not required to show that it provided particular types of services to a
       parent as part of termination proceedings. In re J.W., Jr., 27 N.E.3d 1185, 1190 (Ind. Ct. App. 2015). And as
       noted above, DCS provided extensive services to the parents, including psychoparenting assessments,
       multiple therapists and home-based case managers, and intensive homebuilders services. Therefore, the fact
       that DCS did not provide them with a “super mentor” does not require a reversal.
       4
         We question the accuracy of this statement. About a month before the factfinding hearing, “the house was
       not in very good shape” and had “a lot of clutter,” broken glass, mouse droppings, and dead bugs. Tr. Vol.
       III p. 93-94.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2257 | April 22, 2020                  Page 11 of 13
       inevitably deteriorated. See In re A.H., 832 N.E.2d 563, 570 (Ind. Ct. App.

       2005) (holding that “[w]here there are only temporary improvements and the

       pattern of conduct shows no overall progress, the court might reasonably find

       that under the circumstances, the problematic situation will not improve”).

       Despite years of help, the parents are unable to maintain a safe, stable, and

       secure home that is suitable for the children. We can only find that the trial

       court did not err by concluding that there is a reasonable probability that the

       conditions resulting in the children’s original and continued removal will not be

       remedied.5


                                             III. Best Interests
[21]   Finally, the parents argue that the trial court erred by concluding that

       termination is in the children’s best interests. Where, as here, the FCM and the

       CASA recommend termination and the trial court has found that the conditions

       resulting in removal will not be remedied, there is clear and convincing

       evidence that termination is in the best interests of the children. In re A.D.S.,

       987 N.E.2d 1150, 1158-59 (Ind. Ct. App. 2013).


[22]   The parents are unable to maintain a clean and safe home. They are unable to

       handle all four children and are unable to meet the significant needs of the two




       5
         The parents also argue that the trial court erred by finding that there was a reasonable probability that
       continuation of the parent-child relationship posed a threat to the children’s well-being. We need not
       consider this argument because the statute is phrased in the disjunctive and we have found the former
       element satisfied. We note, however, that based on this record we find no error with respect to this element
       either.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2257 | April 22, 2020                  Page 12 of 13
       older children. While out of their parents’ care, the children have done well.

       M.C., in particular, has made significant progress on the many serious issues he

       faces. But M.C. and N.C. will continue to need significant help to meet their

       emotional and behavioral needs, and the parents are unable to provide that

       support. The parents are either unable or unwilling to accept any responsibility

       for the family’s situation and are likewise unable or unwilling to acknowledge

       how serious the issues are. All service providers for both the parents and the

       children, together with the FCM and CASA, testified that they believed that

       termination was in the children’s best interests.


[23]   Under these circumstances, we can only find that the trial court did not err by

       concluding that termination is in the children’s best interests.


[24]   The judgment of the trial court is affirmed.


       Bradford, C.J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2257 | April 22, 2020   Page 13 of 13